 



Paul Mathieson Professional Consulting Contract – January 1st, 2017

 

I.Parties

 

The parties to this Professional Consulting Contract (the “Agreement”) are
Investment Evolution Corporation, dba Mr. Amazing Loans chartered commercial
Consumer Installment Loan Company (the “Consumer Installment Loan Company”), and
Paul Mathieson, an individual (“Professional Consultant”).

 

II.Recitals

 

The Consumer Installment Loan Company is a wholly owned subsidiary of IEG
Holdings Corporation (“IEGH”).

 

IEGH desires to nationally expand the Consumer Installment Loan Company and the
Consumer Installment Loan Company desires to hire Professional Consultant to
assist IEGH in managing the Consumer Installment Loan Company and also
conducting global shareholder services on IEGH’s behalf.

 

Professional Consultant possesses experience and talents in the management field
that will be useful to the Consumer Installment Loan Company in the conduct of
its Consumer Installment Loan Company enterprise (the “Business”).

 

III.Terms of Agreement

 

A. Engagement. Upon the terms and conditions set forth in this Agreement, the
Consumer Installment Loan Company engages Professional Consultant and
Professional Consultant agrees to provide services to IEGH and IEC Consumer
Installment Loan Company as described herein.

 

B. Duties of Professional Consultant/Minimum Professional Qualification.
Professional Consultant agrees to provide regulatory and management consulting
services (“Consulting Services”) as requested by IEGH and/or the Consumer
Installment Loan Company and to the satisfaction of IEGH and the Consumer
Installment Loan Company, including but not limited to the hiring and
compensation of Consumer Installment Loan Company personnel as requested by
IEGH, interaction with third party service providers and vendors (such as data
processors and insurers) and, as requested by IEGH, other activities that are
designed to assist the Consumer Installment Loan Company in conducting business.
The parties agree that all Consulting Services shall be performed solely and
exclusively by Professional Consultant. Professional Consultant will communicate
with IEGH, and if and when designated by IEGH, the management of the Consumer
Installment Loan Company, as frequently as is necessary verbally, in person, by
e-mail, by mail, and/or by telephone to the satisfaction of IEGH concerning the
progress of the Consumer Installment Loan Company’s and IEGH’s regulatory
applications and any other material matter concerning IEGH or the organization
or Business of the Consumer Installment Loan Company. Professional Consultant
will perform such other duties reasonably related to the foregoing duties as are
assigned to Professional Consultant by IEGH or, if and when designated by IEGH,
the management of the Consumer Installment Loan Company. Professional Consultant
agrees that, to the best of his ability and experience, he will at all times
loyally and conscientiously perform all of the duties and obligations either
expressly or implicitly required of him by the terms of this Agreement.
Professional Consultant will perform the Consulting Services with reasonable
diligence, in a professional and workmanlike manner, consistent with the
generally accepted standards in the industry, and in compliance with all
applicable laws, rules, and regulations.

 

   

 

 

C. Commencement Date. The term of this Agreement will commence as of January
1st, 2017 (“Commencement Date”), shall continue for a period or not less than
One (1) Year, and shall renew automatically for One (1) Year on December 31st
every year thereafter unless written notice of termination is provided 30 days
prior to the automatic renewal date. The parties agree that Professional
Consultant shall commence work under this Agreement on the Commencement Date.

 

D. Compensation. IEGH shall pay Professional Consultant a sum of One US Dollar
($1) annually plus Health Insurance with a discretionary bonus to be determined
by the IEGH Board on December 31st, 2017 for Consulting Services performed
pursuant to this Agreement. Fees shall be paid on December 31st, 2017.
Professional Consultant shall also receive reimbursement for all reasonable
expenses incurred for the benefit of the Consumer Installment Loan Company,
including but not limited to travel expenses for him and his entourage, hotel
expenses, communication, protection, relocation and entertainment expenses.

 

E. Time. Professional Consultant shall be required to devote such time as is
necessary to the performance of the Consulting Services.

 

G. Ownership of Efforts and Records. IEGH shall own the results of and the
programs, materials, and ideas generated through Professional Consultant’s
efforts undertaken pursuant to this Agreement, and such results, programs,
materials, and ideas shall be deemed to be “work for hire” without any further
consideration paid to Professional Consultant. All records of the Consumer
Installment Loan Company’s regulatory applications and related documents,
accounts of possible customers, and any other records and books relating in any
manner whatsoever to the possible customers of the Consumer Installment Loan
Company, whether prepared by Professional Consultant or otherwise coming into
his possession, shall be the exclusive property of Consumer Installment Loan
Company regardless of who actually created or originated the original book or
record. All such books and records shall be immediately returned to the Consumer
Installment Loan Company by Professional Consultant upon the termination of this
Agreement.

 

H. Confidential Information. Without the prior written permission of IEGH in
each case, Professional Consultant shall not publish, disclose, or make
available to any other person or to any firm, organization, association, or
other for-profit or non-profit enterprise, either prior to or during the term,
or after the termination, of this Agreement, any information, data, processes,
procedures, methods, documentation, records, drawings, designs, specifications,
test results, evaluations, and know-how, in any form and whether or not marked
or labeled as being confidential or proprietary, that (i) Professional
Consultant may obtain or create due to Professional Consultant’s relationship
with IEGH or the Consumer Installment Loan Company and (ii) relates to (a)
IEGH’s or the Consumer Installment Loan Company’s regulatory applications and
related documents, (b) the business of IEGH, (c) the Business of the Consumer
Installment Loan Company, or (d) the business of any actual or possible
customer, service provider, or vendor of either of them (“Confidential
Information”); provided, however, Professional Consultant may use Confidential
Information for the benefit of IEGH or the Consumer Installment Loan Company in
connection with providing Consulting Services under this Agreement. Professional
Consultant shall take reasonable measures to protect Confidential Information
from unauthorized access, use and disclosure. Prior to or at the termination of
this Agreement, Professional Consultant shall return all documents, files,
notes, writings, and other tangible evidence of Confidential Information to IEGH
or the Consumer Installment Loan Company, as the case may be.

 

 - 2 - 

 

 

I. Miscellaneous.

 

1. Assignment and Modification. This Agreement and the rights and duties
hereunder may not be assigned by any party hereto without the prior written
consent of the other and the parties expressly agree that any attempt to assign
the rights of any party hereunder without such consent will be null and void.

 

2. Further Assurance. From time to time each party will execute and deliver such
further instruments and will take such other action as any other party
reasonably may request in order to discharge and perform their obligations and
agreements hereunder.

 

3. Form of Documents. All instruments, certificates, and other documents to be
executed and delivered under this Agreement by any party to the other party
shall be in a form satisfactory to the other party.

 

4. Successors. This Agreement shall be binding upon, and shall inure to the
benefit of, the successors and assigns of the parties.

 

5. Entire Agreement. Except as provided herein, this Agreement is the entire
agreement between the parties, and hereby supersedes any and all prior written
or oral negotiations, and representations, understandings, or agreements between
the parties.

 

6. Governing Law. This Agreement shall be construed in accordance with Nevada
law without regard for conflicts of laws principles.

 

7. Executed Counterparts. This Agreement may be executed in one or more
counterparts, all of which together shall constitute a single agreement and each
of which shall be an original for all purposes.

 

 - 3 - 

 

 

8. Section Headings. The various section headings are inserted for convenience
of reference only, and shall not affect the meaning or interpretation of this
Agreement or any section thereof.

 

9. Calendar Days; Close of Business. Unless the context otherwise requires, all
periods terminating on a given day, period of days, or date shall terminate on
the close of business on that day or date and references to “days” shall refer
to calendar days.

 

10. Notices. All notices, requests, and other communications to any party
hereunder shall be in writing (including electronic mail (“e-mail”)
transmission) and shall be given:

 

  If to IEGH, to:             IEG Holdings Corporation     P.O. 30698     Las
Vegas, Nevada 89173     (702) 227-5626

 

or such other address as such party may hereafter specify for this purpose by
notice to the other party hereto. All such notices, requests, and other
communications shall be deemed effective on the date sent.

 

11. Severability. In the event that any of the provisions, or portions thereof,
of this Agreement are held to be unenforceable or invalid by any court of
competent jurisdiction, the validity and enforceability of the remaining
provisions or portions thereof, shall not be affected thereby.

 

12. Arbitration. Any controversy or claim arising out of or relating to this
Consulting Agreement or the breach thereof, shall be settled by arbitration in
the County of Clark, State of Nevada, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, and a judgment upon
the award rendered may be entered is any court having jurisdiction thereof.

 

K. When Agreement Effective. This Agreement becomes effective as of the
Commencement Date.

 

  Investment Evolution Corporation         By: /s/ Carla Cholewinski   Name:
Carla Cholewinski   Title: Chief Operating Officer         Professional
Consultant         /s/ Paul Mathieson   Paul Mathieson

 

 - 4 - 

 



 

 

 

